

115 S2400 RS: GAO Audit Mandates Revision Act of 2018
U.S. Senate
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 396115th CONGRESS2d SessionS. 2400[Report No. 115–239]IN THE SENATE OF THE UNITED STATESFebruary 7, 2018Mrs. McCaskill (for herself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMay 7, 2018Reported by Mr. Johnson, without amendmentA BILLTo eliminate or modify certain audit mandates of the Government Accountability Office.
	
 1.Short titleThis Act may be cited as the GAO Audit Mandates Revision Act of 2018.
		2.Audits modified
 (a)Congressional award foundationSection 107 of the Congressional Award Act (2 U.S.C. 807) is amended— (1)in subsection (b), by striking and to the Comptroller General of the United States; and
 (2)by striking subsection (c). (b)Patient centered outcomes research instituteSection 1181(g)(2) of the Social Security Act (42 U.S.C. 1320e(g)(2)) is amended—
 (1)in the paragraph heading, by striking annual; (2)in subparagraph (A)—
 (A)by striking clause (i); and (B)by redesignating clauses (ii) through (v) as clauses (i) through (iv), respectively; and
 (3)by amending subparagraph (B) to read as follows:  (II)ReportsNot later than April 1 of each year in which a review is conducted under subparagraph (A), the Comptroller General of the United States shall submit to Congress a report containing the results of the review, together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate..
				(c)Troubled asset relief program
 (1)In generalSection 116 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5226) is amended by striking subsection (b) and inserting the following:
					
						(b)Audits
 (1)Annual auditThe TARP shall annually prepare and issue to the appropriate committees of Congress and the public audited financial statements that shall be—
 (A)prepared in accordance with generally accepted accounting principles; (B)prepared and audited in the same manner as the financial statements of covered executive agency components under sections 3515 and 3521 of title 31, United States Code; and
 (C)prepared on the fiscal year basis prescribed under section 1102 of title 31, United States Code. (2)Audit costs (A)In generalThe Secretary shall transfer to the Inspector General of the Department of the Treasury such sums as are necessary to reimburse the Inspector General for the full cost of performing an audit required under paragraph (1) or procuring the audit from an independent external auditor.
 (B)CreditThe reimbursements described in subparagraph (A) shall be credited to the appropriation account Salaries and expenses, Office of the Inspector General, Department of the Treasury current when the payment is received and remain available until expended. (3)Corrective responses to audit problemsThe TARP shall—
 (A)take action to address deficiencies identified by the auditor of the TARP financial statements; or (B)certify to the appropriate committees of Congress that no action is necessary or appropriate..
 (2)ApplicationThe amendment made by paragraph (1) shall apply to any audit performed under section 116(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5226(b)), as amended by paragraph (1), with respect to a fiscal year beginning on or after October 1, 2018.May 7, 2018Reported without amendment